Pee Cubiam.
' The certiorari in this case was allowed to review a judgment of the Court of Common-Pleas of Union county, affirming a judgment of James O. Boyd, a deputy compensation commissioner in a workman’s compensation case. Howard Robinson, the petitioner, was injured on October 2d, 1922, while endeavoring to crank a car in the garage. The car started, rolled forward, pushing him against the rear of another ear directly behind him, causing the injury. The principal contest, both before the deputy compensation commissioner and in the Court of Common Pleas, was as to the sufficiency of the evidence to support the judgment rendered. The attack is also specifically made upon an allowance of $250 for medical services. Our reading of the testimony leads us to the same result as that reached by the Court of Common Pleas, viz., the judgment should he affirmed, and it is hSreby affirmed, with costs.